{¶ 1} I concur with the majority through ¶ 31. However, I cannot join in the analysis found in ¶ 33-35 regarding Appellants' claim of counsel misconduct. As the majority correctly noted at ¶ 32, this is not an exceptional civil case which warrants a plain error review. As, Appellants have failed to preserve the error for review, I cannot join the majority in its merit analysis of the issue, as it would be issuing an impermissible advisory opinion. N. Canton v. Hutchinson
(1996), 75 Ohio St.3d 112, 114.